Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 9, 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, 4, 5 the location of plate 2b in dependent com conflicts with the location of the plate in Claim 1 which it incorporates.

Claim 9, 10 recites the limitation "the second pair of plates".  There is insufficient antecedent basis for this limitation in the claim. (Should this be dependent on a different claim?)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 6, 7, 9 are rejected under 35 U.S.C. 102a2 as being anticipatd by Lucht (US 20090300859 A1)
Regarding Claim 1, Lucht discloses a hinge system (1,1a) for use with a lightweight, portable gangway (100), the hinge system (1a) comprising at least three plates (2a,2b,2c), (Elements 40, 42) each plate (2a,2b,2c) having a proximal end (21), a distal end (22) and an edged surface (23) (best seen Fig 2, 7, 5); a bar (4) and a washer (6)(Element 44, best seen Fig.3), wherein a first pair of the plates (2a,2b) are attached at either side of a lower surface (106) of a first section (102a) of the gangway (100) and the other plate (2c) is attached at approximately the center of a second section (102b) of the gangway (100), so that when the sections (102a,102b) are brought towards each other, the proximal ends (21) of the first pair of plates (2a,2b) are aligned with the proximal end (21) of the third plate (2c). (See Fig. 2)

Regarding Claim 3, Lucht discloses hinge system (1) according to claim 1, wherein the hinge system (1) comprises at least four plates (2a,2b,2c,2d), wherein a first pair of the plates (2a,2b) are attached at either side of a lower surface (106) of the first section (102a) of the gangway (100) and a second pair of the plates (2c,2d) are attached at either side of the second section (102b) of the gangway (100), so that when the sections (102a,102b) are brought towards each other, the proximal ends (21) of the first pair of the plates (2a,2b) are juxtaposed the proximal ends (21) of the second pair of the plates (2c,2d), respectively. (See Fig. 2.)

Regarding Claim 5, Lucht discloses the hinge system (1) according to Claim 1, wherein the hinge system (1) comprises at least four plates (2a,2b,2c,2d), wherein a first pair of the plates (2a,2b) are (See Fig. 2.)

Regarding Claim 6, Lucht discloses hinge system (1,1a) of Claim 1, wherein each plate (2a,2b,2c,2d) further comprises a notch (30), and wherein each plate (2a,2b,2c,2d) tapers from the proximal end (21) to the distal end (22). (See Fig. 6 or Fig. 9.)

Regarding Claim 7, Lucht discloses the hinge system (1,1a) according to Claim 1, wherein each plate (2a,2b,2c,2d) further comprises a notch (30), and wherein each plate (2a,2b,2c,2d) tapers from the proximal end (21) to the distal end (22), and in which the proximal end (21) has a surface area greater than that of the distal end (22) and further comprises an aperture (10). (See Fig. 6 or Fig. 9.)

Regarding Claim 9, Lucht discloses the hinge system (1,1a) according to Claim 1, wherein each plate (2a,2b,2c,2d) further comprises a notch (30), and wherein each plate (2a,2b,2c,2d) tapers from the proximal end (21) to the distal end (22); in which the proximal end (21) has a surface area greater than that of the distal end (22) and further comprises an aperture (10); and in which when the bar (4) is threaded through the aperture (10) of the first pair of the plates (2a,2b) and the other plate (2c) or through the first (2a,2b) and the second (2c,2d) pairs of plates, the washer (6) is welded to the plates (2a,b) and the bar (4), securing the bar (4) in place.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lutch
Regarding Claim 13, Lucht discloses the hinge system (1,1a) according to claim 1, but does not explicitly disclose wherein each plate (2) is between about 100 mm to about 400 mm in length and about 50 mm to about 150 mm in height at the proximal end (21).
It is old and well known that the dimensions of a bracket are a result-effective variable for the strength of the bracket (a bigger bracket is a stronger bracket).  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to optimize the size of the plate  such that each plate (2) is between about 100 mm to about 400 mm in length and about 50 mm to about 150 mm in height at the proximal end (21).  (See MPEP 2144.05)  The motivation to modify the size of the plate is to optimize the size for a particular load on the plate.

Regarding Claim 14, Lucht disclose the hinge system (1,ja) according to claim 1, but does not explicitly disclose wherein the plate (2) is between about 12 mm to 20 mm thick.
It is old and well known that the dimensions of a bracket are a result-effective variable for the strength of the bracket (a bigger bracket is a stronger bracket).  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to optimize the size of the plate such that wherein .

Claim 2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lutch in view of. Lensing (US 20060117502 A1)
Regarding Claim 2, Lucht discloses a hinge system (1a) of claim 1, in which the first pair of the plates (2a,2b) are fastened on either side of a proximal end (107) of either one of the sections (102a,102b) and the other plate (2c) is fastened to approximately the center of the proximal end (107) of either of the sections (102a,102b), (See Fig. 2) but does not explicitly disclose when the fastening is by welding.
	Lensing discloses where in welding is a suitable substitute for bolts as a type of fasteners in the field of ramps (paragraph 38).  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to substitute welds for bolts as the fastener of Lucht.  The motivation to modify Lucht is to provide a more permanent fastener to prevent tampering.

Regarding Claim 4, Lucht in view of Lensing discloses the limitations of Claim 3 (see rejection of Claim 3 above) but does not explicitly disclose in which the first and the second pairs of plates (2a,2b,2c,2d) are welded on either side of a proximal end (107) of the sections (102a,102b).
	It would have been obvious at the time of filing for a person of ordinary skill in the marine art to substitute weld on both sides as a fastener Lucht.  The motivation to modify Lucht is to provide a well known method of welding that has more strength of welding on one side.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lutch in view of Lensing (US 20060117502 A1) in view of in view Bark (WO 9632317 A1, provided by Applicant as WO 2019185817 A1.)
Regarding Claim 9, Lucht in view of Lensing discloses the hinge system (1,1a) according to Claim 1, wherein each plate (2a,2b,2c,2d) further comprises a notch (30), and wherein each plate (2a,2b,2c,2d) tapers from the proximal end (21) to the distal end (22); in which the proximal end (21) has a surface area greater than that of the distal end (22) further comprises an aperture (10) (See Fig. 2.); but does not explicitly disclose in which when the bar (4) is threaded through the aperture (10) of the first pair of the plates (2a,2b) and the other plate (2c) or through the first (2a,2b) and the second (2c,2d) pairs of plates, the washer (6) is welded to the plates (2a,b) and the bar (4), securing the bar (4) in place.
	Bark discloses a gangway hinge in which when the bar (4) (Element 155) is threaded through the aperture (10) of the first pair of the plates (2a,2b) and the other plate (2c) or through the first (2a,2b) and the second (2c,2d) pairs of plates, the washer (6) is welded to the plates (2a,b) and the bar (4), securing the bar (4) in place. (See Fig. 7)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to substitute the bar of Lucht with the bar of Bark.  The motivation of modify Lucht is to provide additional torsional stiffness to the ramp.  Lucht in view of Bark does explicitly disclose the washer (6) is welded to the plates (2a,b) and the bar (4), securing the bar (4) in place.
	Lensing discloses where in welding is a suitable substitute for bolts as a type of fasteners in the field of ramps (paragraph 38).  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to substitute welds on  for the threaded fastener of Lucht.  The motivation to modify Lucht is to provide a more permanent fastener to prevent tampering.

Regarding Claim 10, Lucht in view of Lensing and further in view of Bark  discloses hinge system (1,a) according to Claim 1, wherein each plate (2a,2b,2c,2d) further comprises a notch (30), and wherein (See modification proposed in rejection of Claim 9.)

Claim 11, 12, 15, 16, 18, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lucht in view of Kennedy (US 20040098818 A1)  
Regarding Claim 11, Lucht discloses the hinge system (1,1a) according to claim 1, but does not explicitly disclose wherein each plate (2) is constructed from a lightweight material selected from aluminum, carbon steel, graphene, titanium, nylon, fiberglass, aluminum steel, carbon fiber and plastic.
	Kennedy discloses wherein marine ramps are constructed of stainless steel. (paragraph 40)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to select stainless steel as the material to build the ramp of Lucht.  The motivation to modify Lucht is to use a material recognized as suitable for ramp construction that is also corrosion resistant.

Regarding Claim 12, Lucht in view of Kennedy discloses the hinge system (1,ja) according to Claim 1, wherein each plate (2) is constructed from abrasion resistant steel or stainless steel. (See rejection Claim 11.)

Regarding Claim 15, Lucht in view of Kennedy discloses the hinge system (1,a) according to claim 1, wherein the bar (4) is constructed from stainless steel, abrasion resistant steel, carbon steel, nylon, graphene or titanium. (See rejection Claim 11.)

Regarding Claim 16, Lucht in view of Kennedy discloses the hinge system of claim 1 further comprising a portable gangway (100) for a ship or a boat, the gangway (100) comprising at least two ramp sections (102a,102b), wherein each of the ramp sections (102a,102b) comprise a body (103) having an upper surface (104) and a lower surface (106), a distal end (105) and a proximal end (107), wherein the proximal end (107) of each section (102) is formed at an angle dimensioned to cooperate with the proximal end (107) of another section (107) to form a hinged section (At least some angle exists in Fig. 2.). Lucht does not explicitly disclose wherein the ramp is gangway.  Kennedy discloses wherein a ramp is a gangway.  )  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to use the ramp of Lucht as a gangway.  The motivation to modify Lucht is to apply a similar ramp to new similar where it is suitable.

Regarding Claim 18, Lucht in view of Kennedy discloses the hinge system of claim 16 wherein said portable gangway (100) comprises the hinged section of the gangway (100) is at a pitch (Fig. 1.), but does not explicitly disclose a pitch of about 5 deg relative to the horizontal plane X.
	The pitch of the gangway is a result-effective variable for the height of the pier relative to the deck of the vessel.  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to gangway on piers that create a pitch of about 5 deg.  The motivation to modify Lucht is to apply the ramp to a range of piers.

Regarding Claim 39, Lucht in view of Kennedy discloses hinge system of claim 16, wherein the gangway (100) can be folded compactly by pivoting one section (102a) around the hinge system (1,1a) so that it rests on the second section (102b). (See Lucht paragraph 62)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lucht in view of Kennedy (US 20040098818 A1)  Myrick (US 6119634 A)
Regarding Claim 16, Lucht in view of Kennedy discloses the  hinge system of claim 16 wherein said portable gangway (100)  but does not explicitly disclose the upper surface (104) which further comprises a plurality of steps (108) integrated into the body (103) of the section (102a,102b).
	Myrick disclose a ramp wherein the upper surface (104) which further comprises a plurality of steps (108) integrated into the body (103) of the section (102a,102b). (Element 26) It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add the steps of Myrick to the ramp of Lucht.  The motivation to modify Lucht is to facilitate walking on a slope.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Lucht in view of Kennedy (US 20040098818 A1) and further in view of Haese (DE 10348047 A1, provided by Applicant)
Regarding Claim 16, Lucht in view of Kennedy discloses the hinge system of claim 16, but does not explicitly disclose  wherein the distal end (105) further comprises a pair of wheels (109).
Haese discloses  a gangway with a pair of wheels (Element 10.)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add the wheels of Haese to the ramp of Lucht.  The motivation to modify Lucht is to facilitate deploying the gangway.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Lucht in view of Kennedy (US 20040098818 A1) and further in view of Ruff (US 8292565 B1)

Regarding Claim 40, Lucht in view of Kennedy discloses the hinge system of claim 16, but does not explicitly disclose wherein the proximal end (107) further comprises an aperture (142) suitable to accommodate a locking means (140) to secure the sections (102a,102b) together when the gangway (100) is in use.
	Ruff discloses a ramp wherein the proximal end (107) further comprises an aperture (142) suitable to accommodate a locking means (140) (aperture into which locking means 24 in Fig. 2. is accommodated) to secure the sections (102a,102b) together when the gangway (100) is in use.  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add the aperture of Ruff to the ramp of Lucht.  The motivation to modify Lucht is to hold the gangway in place.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746. The examiner can normally be reached M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        24 March 2022